Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 07.12.2021. Claims 1-8 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

4.	Applicants’ claim for priority of US Application filed on 08.21.2008 is acknowledged. The Examiner takes the US Application date of 08.21.2008 into consideration. 




Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary independent claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receiving location including a mechanism for receiving a bag unit; 

Limitation 2: receiving location and to obtain a bag identifier for the bag unit; 

Limitation 3: receiving location for a placement of the bag unit;

Limitation 4: transmit the bag identifier, the corresponding bag receiving location.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: product storage and retrieval.

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “receiving location including a mechanism for receiving a bag unit; receiving location and to obtain a bag identifier for the bag unit; receiving location for a placement of the bag unit; transmit the bag identifier, the corresponding bag receiving location”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., receiving, obtain, transmitting). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claim recites additional elements – involving use of “a rail having a length and a plurality of bag receiving locations defined along the length of the rail”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. product storage)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of “an apparatus for a product storage" to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Further, dependent claims 2-7 define the same abstract idea noted above for claim 1, and similarly claim 8.  The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Double Patenting

7.	Claims 1-8 of the immediate application are patentably indistinct from claims 1-6 of Patent No. 11,080,651.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-8 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,080,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

The mapping of exemplary independent claim 1 of the immediate application to exemplary independent claim 1 of the patent follows:

Immediate Application
Patent No.: 11,080,651
Claim 1: An apparatus for product storage, comprising: a rail having a length and a plurality of bag receiving locations defined along the length of the rail, each bag receiving location including a mechanism for receiving a bag unit; an electronic structure integrated with the rail including a plurality of circuits, the electronic structure having a rail identifier, each circuit associated with a respective one of the plurality of bag receiving locations of the rail, and a sensor coupled with each respective circuit and positioned adjacent the respective bag receiving location; each sensor is configured to detect placement of a bag unit onto the mechanism of the adjacent bag receiving location and to obtain a bag identifier for the bag unit; and each circuit is configured to store the bag identifier and the corresponding bag receiving location for a placement of the bag unit, and then to transmit the bag identifier, the corresponding bag receiving location, and the rail identifier, to a controller.
Claim 1: An apparatus for product storage and retrieval, comprising: a rail having a length and a plurality of bag receiving locations defined along the length of the rail; a plurality of imaging sensors, each imaging sensor positioned adjacent a respective one of the plurality of bag receiving locations and configured to detect a bag unit placed at the respective one of the bag receiving locations on the rail and to obtain a corresponding bag identifier from a scan of the placed bag unit; an electronic circuit affixed with the rail and coupled to each of the plurality of imaging sensors and to a controller; a local processor in the electronic circuit having a memory for storing bag receiving locations and bag identifiers for detected bag units, and configured to communicate between the electronic circuit and the controller; and the controller configured to query the local processor with a first bag identifier, and if the first bag identifier matches one of the corresponding bag identifiers stored in memory for a detected bag unit, then return the respective bag receiving location.


Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687









































/GA/Primary Examiner, Art Unit 3627